21-11045-lgb        Doc 12       Filed 06/14/21 Entered 06/14/21 20:17:46        Main Document
                                              Pg 1 of 19



ORTIZ & ORTIZ, L.L.P.
35-10 Broadway, Ste. 202
Astoria, New York 111060
Tel. (718) 522-1117
Fax (718) 596-1302
email@ortizandortiz.com
Proposed Counsel to the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re

CERTA DOSE, INC.                                             Case No. 21-11045-LGB


                                    Debtor.                  Chapter 11
--------------------------------------------------------X

        AMENDED DECLARATION1 PURSUANT TO LOCAL RULE 1007-2 AND
                   IN SUPPORT OF FIRST DAY MOTIONS

        Dr. Caleb Hernandez, president of the above-captioned debtor in possession (the

“Debtor”), hereby declares as follows:

A.      History of the Debtor

        1.       While working as an emergency room physician, I prevented a nurse from

inadvertently administering a fatal dose of medicine to a child that had been brought to the

emergency room. I learned that pediatric overdoses are a common occurrence in this country

and I set out to find a solution to this problem. I developed and patented a method for delivering

medicine to children and others in a way that significantly reduces, and virtually eliminates, the

risk of life-threatening medical overdoses. I also invented and patented an alternative to the

EpiPen that is a fraction of the cost of that product. EpiPen is the brand name of an



        1
         I previously filed an Affidavit. I hereby amend that Affidavit by Declaration pursuant
to 28 U.S.C. § 1746.
21-11045-lgb       Doc 12     Filed 06/14/21 Entered 06/14/21 20:17:46              Main Document
                                           Pg 2 of 19



auto-injectable device that delivers the drug epinephrine. Epinephrine is a life-saving

medication used when someone experiences a severe allergic reaction known as anaphylaxis.

Epinephrine has become essential to the country’s effort to defeat COVID-19 because it must be

on hand when COVID vaccines are administered: it is the drug used to counter any allergic

reaction a patient may have to the vaccine. This product is a modern solution to the

administration of this drug and costs a tenth of the retail price of the EpiPen. The Debtor has

sold and marketed this product to municipalities and I anticipate a significant increase in the

sales of this product.

       2.      I founded the Debtor in 2013 and have been the majority shareholder of the

Debtor since the company was formed. The Debtor is a Delaware corporation that began its

operations in Colorado and relocated to New York in 2019. At this time, it develops, sells, and

licenses its pharmaceutical products and technology. The Debtor’s products are highly

beneficial to the medical community and are much-needed. The Debtor was designated as an

innovation company by Johnson & Johnson (“J & J”) and has received a grant and mentor ship

from J & J. I anticipate sales to exceed $20 million in the next 24 months.

B.     The Failed Attempt to Take-Over the Debtor

       3.      The Debtor has been saddled with litigation that has adversely impacted its

business operations and it is in need of the court’s protection so that it can reorganize its affairs,

continue to grow its life-saving business, and satisfy the allowed claims of its creditors. The

Debtor was the victim of self-dealing and breach of fiduciary duties by its former Chief

Operating Officer John Blood (“Blood”) and former members of its Board of Directors, Steven

Rubin (“Rubin”) and Steven Hoffenberg (“Hoffenberg”), in their failed attempt to achieve a


                                                   2
21-11045-lgb      Doc 12     Filed 06/14/21 Entered 06/14/21 20:17:46            Main Document
                                          Pg 3 of 19



hostile takeover of the company with the aid and assistance of a group of investors (the “COPIC

Investors”) led by COPIC Insurance Company (“COPIC”). During this period, the Debtor was

further disadvantaged by the fact that the law firm that served as its corporate counsel, Cooley

LLP, also represented COPIC and had a relationship with Blood. Blood recommended that the

Debtor hire Cooley LLP as its counsel.

       4.      Beginning in 2014, COPIC and the COPIC Investors made investments in the

Debtor pursuant to which those companies and other parties entered into a Series Seed Preferred

Stock Purchase Agreement, an Investor Rights Agreement, a Co-Sale Agreement, and a Voting

Agreement. COPIC purchased preferred stock (designated Series Seed Preferred Stock) in the

Debtor in 2014, 2016, and 2017. The Debtor also raised funds, through convertible notes, from a

group of family and friends that were wholly-unrelated to COPIC (the “Good Faith Investors”).

COPIC’s president Rubin became a member of the Debtor’s Board of Directors in 2018.

       5.      Blood and COPIC-affiliated Directors on the Board suggested that I

operate out of New York City and permit Blood to manage the operations in Colorado. I had

established a strong relationship with J & J in New York and I continued my efforts to grow the

company from New York. However, over my objections, Blood ran through millions of dollars

of the Debtor’s cash, at a rate of $400,000 to $600,000 a month, before sales of the Debtor’s

products could support this level of spending. After he spent most of the cash raised by the

Debtor, Blood recommended that the Debtor engage in another round of fund raising. When I

learned that COPIC intended to restrict access to this round of funding to the COPIC Investors

and preclude any of the Good Faith Investors from participating, I questioned the reasoning

behind Blood’s and COPIC’s actions. They assured me of their good intentions and I knew they


                                                 3
21-11045-lgb      Doc 12     Filed 06/14/21 Entered 06/14/21 20:17:46            Main Document
                                          Pg 4 of 19



were bound by their fiduciary duties to the shareholders. It later became apparent to me that

COPIC intended to devalue the company and saddle it with debt so it could take over the Debtor.

When I called for an investigation of the nature of the proposed Series A fund raising, and a

turnover of the internal documents and communications related to the proposed funding,

Hoffenberg and Rubin refused to cooperate. Hoffenberg resigned from the Board and Rubin was

removed from the Board. When I took over management of the Debtor in 2019, the Debtor had

lost millions of dollars and had less than $350,000 in its operating account.

       6.      On the advice of legal counsel, I was forced to take immediate corporate action to

protect the Debtor and the Good Faith Investors. I learned that Blood and COPIC were looking

to sell the Debtor’s intellectual property, its most valuable asset, and were planning to implement

a Series A round of financing which would effectively result in a sale of the company for $1.5

million dollars. I also learned that COPIC was one of the buyers. COPIC knew that the Debtor

had significant value since it had obtained an appraisal of the company that gave it a value of

$77 million to $160 million. I sought legal advice from Cooley LLP to protect the Debtor, but

the firm refused to advise me on how to protect the Debtor because they had a conflict of

interest. I hired corporate counsel to help me thwart the outrageous self-dealing proposed by

COPIC and its affiliates. I took a series of corporate actions that included amending the

Debtor’s certificate of incorporation and amending the terms of the convertible notes to prevent

any further malfeasance by COPIC and the COPIC Investors.

       7.      Litigation ensued in state court in Colorado, Delaware, and New York among

COPIC, COPIC’s affiliates, the Debtor, and I. The Debtor commenced an action against

COPIC, Blood, Cooley LLP, and the related parties in Colorado that has been stayed by the


                                                 4
21-11045-lgb      Doc 12      Filed 06/14/21 Entered 06/14/21 20:17:46             Main Document
                                           Pg 5 of 19



bankruptcy filing. COPIC commenced an action against the Debtor and I in Colorado and

Delaware and has taken conflicting positions in the two actions. Before the Court of Chancery

of the State of Delaware, in an action entitled COPIC Insur. Co. v. Hernandez and Certa Dose,

Inc., Case No. 2021-0148, COPIC asserts, among other things, that I wrongfully eliminated

COPIC’s equity interest in the Debtor. However, in an action commenced in the District Court,

City and County of Denver, Colorado, entitled COPIC et al v. Certa Dose, Inc., Case No. 2019

CV 34850, COPIC and the COPIC Investors sued the Debtor on the convertible notes; they

alleged that the notes had not been converted to equity in lieu of the payment provided for in the

notes. The Denver Colorado court granted the Plaintiffs’ motion for summary judgement and the

Debtor filed its voluntary petition before the judgments became effective under Colorado law. I

have been advised by counsel that the judgments obtained in the Denver Colorado court are void

because the court lacked personal jurisdiction over the Debtor.

C.     Liens and Claims Asserted Against the Debtor

       8.      On or about June 5, 2020, the Debtor obtained an Economic Injury Disaster Loan

(the “Loan”) from the U.S. Small Business Administration (the “SBA”) in the amount of

$150,000.00. It is a 30-year loan with a low interest rate. Monthly loan installment payments

are not required to commence until June 2022. The Debtor was required to grant the SBA a lien

on all of its assets as a condition to obtaining a the Loan, including a lien on its deposit accounts.

The SBA holds a first lien on all of the Debtor’s assets.

       9.      I am the only other secured creditor of the Debtor. I hold a lien, as trustee,




                                                  5
21-11045-lgb        Doc 12     Filed 06/14/21 Entered 06/14/21 20:17:46               Main Document
                                            Pg 6 of 19



against all of the Debtor’s assets, including its valuable intellectual property (the “IP Assets”) for

the benefit of the company’s shareholders2. The transfer of the IP Assets to the Debtor occurred

over a period of time and was besieged by delays and misrepresentations by Blood and his

collaborators culminating in a November 2020 settlement agreement which comprehensively

resolved all claims amongst the Debtor and I which is secured by duly filed UCC-1 financing

statements in New York, Delaware, Colorado and the United States Patent and Trademark Office

(the “IP Lien”). As of this date, the IP Lien is subject to the prior lien of the SBA.

       10.       Other than the claims asserted by COPIC and the COPIC Investors, the Debtor

has a manageable amount of debt that consists of legal fees, some credit card debt, a Payroll

Protection Loan, and an unsecured loan. I believe the Debtor has less than $500,000.00 of

unsecured debt that includes the $210,000 Payroll Protection Loan. I expect the Payroll

Protection Loan to be forgiven. The claims asserted by COPIC and the COPIC Investors do not

exceed Five Million Dollars. Although the Debtor vehemently disputes these claims, the value

of the Debtor’s assets greatly exceeds the value of all claims asserted against it.

D.     Post Petition Events

       11.       The Debtor opened a debtor-in-possession (“DIP”) account and created a clear

demarcation between its pre-petition and post-petition expenses. Fortunately for the Debtor,

virtually all of its operating expenses had been paid when the petition was filed, so the Debtor’s

controller was able to ensure that pre-petition expenses were not paid after the bankruptcy filing.

Although the Debtor has opened the DIP account, its use has been cumbersome and it has

interfered with the Debtor’s ability to collect receivables. The Debtor seeks the authority, when


       2
           A listing of the patents subject to the lien is annexed hereto as Exhibit A.

                                                   6
21-11045-lgb      Doc 12     Filed 06/14/21 Entered 06/14/21 20:17:46              Main Document
                                          Pg 7 of 19



necessary, to utilize its existing accounts so that it can continue to conduct its business without

interruption.

       12.      The Debtor seeks permission to utilize its existing business forms without

alteration. I assist the Debtor in developing new sources of sales that include municipal,

governmental, and institutional clients. I believe that noting DIP in our business forms will

harm potential sales and will be confusing to potential customers. The harm caused by this

notation on our business forms will greatly outweigh any benefit to the estate.

       13.      The Debtor requests the Court’s permission to utilize the cash it has on hand

that is subject to the SBA’s lien and the IP Lien. The Debtor can not operate its business unless

it can pay its operating expenses, including its payroll, rent, third-party manufacturers, and

technology costs. The Debtor would be irreparably harmed if it was not authorized to pay these

expenses. Moreover, given the Debtor’s asset value and request to provide replacement liens for

the funds utilized by the Debtor, all liens will be adequately protected. The Debtor has

approximately $500,000.00 in accounts receivable it should collect in the near term that further

demonstrates it has the ability to protect the SBA’s lien and meet its operating expenses as they

become due.

E.     Additional Information Required by Local Rule 1007

       14.      No prior bankruptcy case was filed by the Debtor and no committee was

appointed before the Petition Date. Although the Debtor has not completed its Schedules of

Assets and Liabilities, I have annexed as Exhibit B a list I compiled, to the best of my ability, of

the Debtor’s unsecured and priority creditors. I reserve the right to amend this list.

       15.      None of the Debtor’s stock is publicly-held or in the possession or custody


                                                  7
21-11045-lgb        Doc 12      Filed 06/14/21 Entered 06/14/21 20:17:46          Main Document
                                             Pg 8 of 19



of a custodian, public officer, mortgagee, pledgee, assignee of rents, or secured creditor. The

Debtor does not own any real property. The Debtor maintains office space in New York and

Colorado. The Debtor’s principal place of business and office address is 101 Avenue of the

Americas, 3rd Flr., New York, New York 10013. The Debtor does not own any assets located

outside of the United States.

          16.    I serve as the Debtor’s president. I am supported by a sales manager, in-house

counsel, and a controller. I have annexed hereto as Exhibit C a summary of the expenses the

Debtor expects to incur in the 30 day period following the petition date. It includes

approximately $9,250.00 a week in payroll. I earn approximately $41,000 a year from the

Debtor; the weekly payroll includes my compensation. There are no other payments to officers,

stockholders, directors, of consultants anticipated in the next thirty days.

          I hereby declare that the foregoing is accurate and true to the best of my knowledge and

belief.

Dated: June 14, 2021
       New York, New York

                                                              S/Caleb Hernandez
                                                              Caleb Hernandez, President




                                                  8
21-11045-lgb   Doc 12   Filed 06/14/21 Entered 06/14/21 20:17:46   Main Document
                                     Pg 9 of 19




                                   EXHIBIT A
   21-11045-lgb         Doc 12   Filed 06/14/21 Entered 06/14/21 20:17:46   Main Document
                                              Pg 10 of 19



           Title/Mark                 Application No.         Assignor
SYSTEM FOR DELIVERING              61/593,674
MEDICATION                                              Caleb Hernandez
SYSTEM FOR DELIVERING              61/717,474
MEDICATION                                              Caleb Hernandez
SYSTEM FOR DELIVERING              14/392,087
MEDICATION




                                                        Caleb Hernandez
APPARATUSES, METHODS, AND          62/332,412
SYSTEMS FOR DELIVERING
MEDICATION USING MEDICATION
KITS                                                    Caleb Hernandez
APPARATUSES, METHODS, AND          15/588,497
SYSTEMS FOR DELIVERING
MEDICATION USING MEDICATION
KITS                                                    Caleb Hernandez
RADIOLOGICAL DOSING SYSTEM         62/334,990
AND METHOD                                              Caleb Hernandez
RADIOLOGICAL DOSING SYSTEM         15/592,990
AND METHOD                                              Caleb Hernandez
APPARATUSES, METHODS, AND    15/282,732
SYSTEMS FOR DELIVERING
MEASURED DOSES OF MEDICATION
                                                        Caleb Hernandez
DRUG DELIVERY SYRINGE              29/588,627           Caleb Hernandez
CARTON                             29/613,542           Caleb Hernandez
SYSTEMS AND METHOD FOR RAPID       62/619,665
DELIVERY OF MEASURED DOSES
OF MEDICATION                                           Caleb Hernandez
RAPID MEDICATION DELIVERY          16/254,459
SYSTEM AND METHOD RESISTANT
TO OVERDOSING                                           Caleb Hernandez
SYRINGE HOLDER FOR MEDICATION 16/415,537
DOSING                                                  Caleb Hernandez
SYSTEM AND METHOD FOR        62/665,417
SEQUENTIAL DELIVERY OF
MEASURED DOSES OF MEDICATION
                                                        Caleb Hernandez
SYSTEM AND METHOD FOR        16/400,876
SEQUENTIAL DELIVERY OF
MEASURED DOSES OF MEDICATION
                                                        Caleb Hernandez
SYRINGE HAVING DOSING              62/739,784
INDICATIONS FOR PROPHYLAXIS
AND TREATMENT                                           Caleb Hernandez
   21-11045-lgb         Doc 12   Filed 06/14/21 Entered 06/14/21 20:17:46   Main Document
                                              Pg 11 of 19



           Title/Mark                 Application No.         Assignor
OVERDOSE RESISTANT DRUG            29/683,186
DELIVERY SYRINGE                                        Caleb Hernandez
MULTIPLE INDICATION DOSING         62/804,068
SYSTEM                                                  Caleb Hernandez
MEDICINE DISPENSING SYSTEM         62/830,287
HAVING STAIR-STEP DOSING
INDICATORS                                              Caleb Hernandez
CONTAINER AND SYSTEM FOR           62/846,199
ACCURATE RECONSTITUTION                                 Caleb Hernandez
21-11045-lgb   Doc 12   Filed 06/14/21 Entered 06/14/21 20:17:46   Main Document
                                     Pg 12 of 19




                                   EXHIBIT B
21-11045-lgb    Doc 12     Filed 06/14/21 Entered 06/14/21 20:17:46      Main Document
                                        Pg 13 of 19



                      LIST OF UNSECURED AND PRIORITY CREDITORS


  Creditor             Address              Amount                  Description


COPIC
               7351 E Lowry Blvd
Insurance                                 $1,782,842.21   Disputed. Former Shareholder.
               #400, Denver, CO 80230
Company




Thomas S.      1001 Michigan Avenue,
                                           $677,422.18    Disputed. Former Shareholder.
Cowan          Wilmette, IL 60091




               210 University, Blvd.,
Anthony R.
               Ste 650, Denver, CO         $575,730.90    Disputed. Former Shareholder.
Mayer
               80206




LFD III
               1130 S. Franklin Street,
GRAT U/A                                   $575,580.22    Disputed. Former Shareholder.
               Denver, CO 80210
8.26.15




               7441 E 8th Ave, Denver,
Davis Hurley                               $533,630.92    Disputed. Former Shareholder.
               Denver, CO 80230




Theodore       25149 US Highway 40,
                                           $292,148.72    Disputed. Former Shareholder.
Clarke         Golden, CO 80401




                                            1
21-11045-lgb     Doc 12     Filed 06/14/21 Entered 06/14/21 20:17:46       Main Document
                                         Pg 14 of 19




Matthew         260 Monroe St, Denver,
                                             $264,497.58   Disputed. Former Shareholder.
Fleishman       Denver, CO 80206




                703 S Hudson St,
Niles Cole      Denver, Denver, CO           $227,934.54   Disputed. Former Shareholder.
                80246




Pacific         Loan 9701 Wilshire
Western         Blvd., #700, Beverly         $210,000.00   Payroll Protection Loan
Bank- PPP       Hills, CA 90212




                490 Apple Grove Rd.,
Phoebe Fisher                                $206,039.62   Disputed. Former Shareholder.
                Coatesville, PA 19320




Geraldine     139 Harrison St, Denver,
                                             $155,059.46   Disputed. Former Shareholder.
Lewis Jenkins Denver, CO 80206




                101 California Street, 5th
Cooley LLP      floor, San Francisco, CA     $144,000.00   Legal Fees
                94111




                1302 S. Uinta Ct.,
Alan Young
                Denver, Denver, CO            $93,035.68   Disputed. Former Shareholder.
Synn
                80231



                                             2
21-11045-lgb    Doc 12    Filed 06/14/21 Entered 06/14/21 20:17:46        Main Document
                                       Pg 15 of 19




Stephen R.     48 Brookhaven Drive,
                                           $71,690.74      Disputed. Former Shareholder.
Hoffenberg     Littleton, CO 80123



Chase
               PO BOX 6294, Carol
cardmember                                 $37,708.00      Credit card
               Stream, IL 60197
service



               769 Sandhill Cir.,
Brian
               Steamboat Springs, CO       $31,004.98      Disputed. Former Shareholder.
Harrington
               80487




Fortis Low     1900 Wazee Street, Suite
                                           $30,000.00      Legal Fees
Partners       300, Denver, CO 80202




               9954 Mayland Drive,
McKesson                                   $16,000.00      Service Provider
               Richmond, VA 23228




Neugeboren     1227 Spruce Street, Suite
                                           $13,474.00      Service Provider
O'Dowd PC      200, Boulder, CO 80302




               1233 Dublin Rd,
Clarus R+D                                     $5,600.00   Service Provider
               Columbus, OH 43215




                                           3
21-11045-lgb    Doc 12    Filed 06/14/21 Entered 06/14/21 20:17:46             Main Document
                                       Pg 16 of 19




               62 chemin des Plantées
Stiplastics
               38160 Saint Marcellin,           $4,730.00   Service Provider
Healthcaring
               France




               10th Floor, Building 1 10
Liu Shen &
               Caihefang Road, Haidian          $2,073.00   Legal Fees
Associates
               District, China




Internal       PO Box 7346 Centralized
Revenue        Insolvency Agency,                 $1,500    Taxes
Service        Philadelpia, PA 19101




Pacific      PO BOX 6818, Carol
                                                $1,477.00   Credit Card
Western Bank Stream, IL 60197




Massachusett   Attn: Bankruptcy Unit
s Department   PO BOX 9564, Boston,              $674.16    Taxes
of Revenue     MA 02114




NYS Dept of    Bankruptcy Section PO
Tax And        Box 5300, Albany, NY        Unknown          Taxes
Finance        12205




                                            4
21-11045-lgb    Doc 12    Filed 06/14/21 Entered 06/14/21 20:17:46   Main Document
                                       Pg 17 of 19




               Taxation Division P.O.
Department
               Box 17087, Denver, CO    Unknown       Taxes
of Revenue
               80217




                                          5
21-11045-lgb   Doc 12   Filed 06/14/21 Entered 06/14/21 20:17:46   Main Document
                                     Pg 18 of 19




                                   EXHIBIT C
21-11045-lgb     Doc 12         Filed 06/14/21 Entered 06/14/21 20:17:46                              Main Document
                                             Pg 19 of 19

                          Estimated Thirty (30) Cash Receipts and Disbursements

               (Provide a schedule, for the thirty (30) day period following the filing of the chapter 11 petition,
               of estimated cash receipts and disbursements, net cash gain or loss, obligations and receivables
                expected to accrue but remain unpaid, other than professional fees, and any other information
                                        relevant to an understanding of the foregoing)


                     Income                                                                 Expenses
        Source                         Amount                                Type                                 Amount
Sales                            $80,000.00                  Insurance                                 $3,000.00
                                                             Rent                                      $1,273.00
                                                             Storage                                   $1.055.00
                                                             Payroll                                   $37,000.00
                                                             Logistics                                 $8,580.00
                                                             Regulatory Software                       $30,000.00
                                                             Manufacturing                             $15,509.00
                                                             IT Services                               $3,500.00
                                                             Materials                                 $15,000.00
                                                             Marketing                                 $2,500.00
                                                                                            Total      $117,417.00




                                                               10
